

117 HR 1999 IH: Protect Seniors and Cut Waste Act
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1999IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Smith of Missouri (for himself, Mr. Brady, Mr. Burgess, Mr. Comer, Mr. Harris, Mr. Wenstrup, and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, Oversight and Reform, the Budget, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo delay and offset the sequester under the Statutory Pay-As-You-Go Act of 2010 as a result of the enactment of the American Rescue Plan Act of 2021, and for other purposes.1.Short titleThis Act may be cited as the Protect Seniors and Cut Waste Act. 2.PAYGO Act sequesterThe budgetary effects of the American Rescue Plan Act of 2021 shall not be counted for purposes of determining whether a sequester occurs under the report issued after Congress adjourns to end the 1st session of the 117th Congress and during January 2022 under section 5 of the Statutory Pay-As-You-Go Act of 2010.3.Supplemental appropriations for the Public Health and Social Services Emergency Fund(a)Supplemental appropriationThere is appropriated, out of any amounts in the Treasury not otherwise appropriated, for an additional amount for Public Health and Social Services Emergency Fund’, $12,300,000,000, to remain available until expended, to prevent, prepare for, and respond to coronavirus, domestically or internationally, which shall be for necessary expenses to reimburse, through grants or other mechanisms, eligible health care providers for health care related expenses or lost revenues that are attributable to coronavirus.(b)ConditionsThe following conditions shall apply with respect to funds appropriated by subsection (a):(1)Such funds may not be used to reimburse expenses or losses that have been reimbursed from other sources or that other sources are obligated to reimburse.(2)Recipients of payments under this section shall submit reports and maintain documentation as the Secretary of Health and Human Services determines are needed to ensure compliance with conditions that are imposed by this subsection for such payments, and such reports and documentation shall be in such form, with such content, and in such time as the Secretary may prescribe for such purpose.(3)The term eligible health care providers means public entities, Medicare or Medicaid enrolled suppliers and providers, and such for-profit entities and not-for-profit entities not otherwise described in this paragraph as the Secretary may specify, within the United States (including territories), that provide diagnoses, testing, or care for individuals with possible or actual cases of COVID–19.(4)The Secretary shall, on a rolling basis, review applications and make payments under this section.(5)Funds appropriated under this section shall be available for building or construction of temporary structures, leasing of properties, medical supplies and equipment including personal protective equipment and testing supplies, increased workforce and trainings, emergency operation centers, retrofitting facilities, and surge capacity.(6)In this section, the term payment means a pre-payment, prospective payment, or retrospective payment, as determined appropriate by the Secretary.(7)Payments under this section shall be made in consideration of the most efficient payment systems practicable to provide emergency payment.(8)To be eligible for a payment under this section, an eligible health care provider shall submit to the Secretary an application that includes a statement justifying the need of the provider for the payment and the eligible health care provider shall have a valid tax identification number.(9)For any reimbursement by the Secretary from the Provider Relief Fund to an eligible health care provider that is a subsidiary of a parent organization, the parent organization may, allocate (through transfers or otherwise) all or any portion of such reimbursement among the subsidiary eligible health care providers of the parent organization, including reimbursements referred to by the Secretary as Targeted Distribution payments, among subsidiary eligible health care providers of the parent organization, except that responsibility for reporting the reallocated reimbursement shall remain with the original recipient of such reimbursement.(10)For any reimbursement from the Provider Relief Fund to an eligible health care provider for health care related expenses or lost revenues that are attributable to coronavirus (including reimbursements made before the date of the enactment of this Act), such provider may calculate such lost revenues using the Frequently Asked Questions guidance released by the Department of Health and Human Services in June 2020, including the difference between such provider’s budgeted and actual revenue budget if such budget had been established and approved prior to March 27, 2020.(11)Of the amount made available in the third paragraph under the heading Department of Health and Human Services—Office of the Secretary—Public Health and Social Services Emergency Fund in Public Law 116–136, not less than 85 percent of the unobligated balances available as of the date of enactment of this Act and of any funds recovered from health care providers after the date of enactment of this Act shall be for any successor to the Phase 3 General Distribution allocation to make payments to eligible health care providers based on applications that consider financial losses and changes in operating expenses occurring in fiscal year 2021 that are attributable to coronavirus.(12)Not later than 3 years after final payments are made under this section, the Office of Inspector General of the Department of Health and Human Services shall transmit a final report on audit findings with respect to this program to the Committees on Appropriations of the House of Representatives and the Senate.(13)Nothing in this section limits the authority of the Inspector General or the Comptroller General to conduct audits of interim payments at an earlier date.(14)Not later than 60 days after the date of enactment of this Act, the Secretary of Health and Human Services shall provide a report to the Committees on Appropriations of the House of Representatives and the Senate on the obligation of funds, including obligations to such eligible health care providers, summarized by State of the payment receipt. Such report shall be updated and submitted to such Committees every 60 days until funds are expended.(c)Emergency designations(1)Amounts repurposed in subsection (b) that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. (2)The amount appropriated by subsection (a) is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.(3)Each amount designated in this Act by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.(d)Application of provisionsAmounts appropriated pursuant to this section and pursuant to title II of Public Law 117–2 shall be subject to the requirements contained in Public Law 116–260 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act.4.Coronavirus State Fiscal Recovery Fund adjustment(a)In generalSection 602 of the Social Security Act is amended—(1)in subsection (a)(1), by striking $219,800,000,000 and inserting $79,800,000,000; and(2)in subsection (b)(3), by striking $195,300,000,000 and inserting $55,300,000,000.(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the American Rescue Plan Act of 2021.5.Technical corrections(a)Rural health clinic payments(1)In generalSection 1833(f)(3) of the Social Security Act (42 U.S.C. 1395l(f)(3)) is amended—(A)in subparagraph (A)—(i)in clause (i), by striking subclauses (I) and (II) and inserting the following:(I)with respect to a rural health clinic that had a per visit payment amount established for services furnished in 2020—(aa)the per visit payment amount applicable to such rural health clinic for rural health clinic services furnished in 2020, increased by the percentage increase in the MEI applicable to primary care services furnished as of the first day of 2021; or(bb)the limit described in paragraph (2)(A); and(II)with respect to a rural health clinic that did not have a per visit payment amount established for services furnished in 2020—(aa)the per visit payment amount applicable to such rural health clinic for rural health clinic services furnished in 2021; or(bb)the limit described in paragraph (2)(A); and; and(ii)in clause (ii)(I), by striking under clause (i)(I) and inserting under subclause (I) or (II) of clause (i), as applicable,; and(B)in subparagraph (B)—(i)in the matter preceding clause (i), by striking 2019, was and inserting 2020;(ii)in clause (i), by inserting was after (i); and(iii)by striking clause (ii) and inserting the following:(ii)(I)was enrolled under section 1866(j) (including temporary enrollment during the emergency period described in section 1135(g)(1)(B) for such period); or(II)submitted an application for enrollment under section 1866(j) (or requested such a temporary enrollment for such period) that was received not later than December 31, 2020..(2)Effective dateThe amendments made by this subsection shall take effect as if included in the enactment of the Consolidated Appropriations Act, 2021 (Public Law 116–260).(b)Additional amount for certain hospitals with high disproporationate shareEffective as if included in the enactment of section 203(a) of title II of division CC of Public Law 116–260, subsection (g) of section 1923 of the Social Security Act (42 U.S.C. 1396r–4) amended by such section 203(a) is amended by adding at the end the following new paragraph:(3)Additional amount for certain hospitals with high disproporationate share(A)In generalIn the case of a hospital with high disproportionate share (as defined in subparagraph (B)) located in a State referenced in subsection (e) of section 4721 of the Balanced Budget Act of 1997, a payment adjustment during a State fiscal year shall be considered consistent with subsection (c) if the payment adjustment does not exceed 175 percent of the costs of furnishing hospital services during the year, but only if the Governor of the State certifies to the satisfaction of the Secretary that the hospital’s applicable minimum amount is used for health services during the year. In determining the amount that is used for such services during a year, there shall be excluded any amounts received under the Public Health Service Act, title V, title XVIII, or from third party payors (not including the State plan under this title) that are used for providing such services during the year.(B)Hospital with high disproporationate share definedIn subparagraph (A), a hospital is a hospital with high disproportionate share if—(i)the hospital is owned or operated by the State (or by an instrumentality or a unit of government within the State); and(ii)the hospital—(I)meets the requirement described in subparagraphs (A) or (B) of subsection (b)(1); or(II)has the largest number of inpatient days attributable to individuals entitled to benefits under the State plan of any hospital in such State for the previous fiscal year.(C)Applicable minimum amount definedIn subparagraph (A), the applicable minimum amount for a hospital for a fiscal year is equal to the difference between the amount of the hospital’s payment adjustment for the fiscal year and the costs to the hospital of furnishing hospital services described in paragraph (1)(A) during the fiscal year..6.Individuals not lawfully present in United States precluded from 2021 recovery rebates(a)In generalSection 6428B(c) of the Internal Revenue Code of 1986, as added by the American Rescue Plan Act of 2021, is amended by striking and at the end of paragraph (2), by redesignating paragraph (3) as paragraph (4), and by inserting after paragraph (2) the following new paragraph:(3)any individual who was not lawfully present in the United States as of the date of the enactment of the American Rescue Plan Act of 2021, and. (b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 9601 of the American Rescue Plan Act of 2021.7.Incarcerated individuals precluded from 2021 recovery rebates(a)In generalSection 6428B(c) of the Internal Revenue Code of 1986, as added by the American Rescue Plan Act of 2021 and amended by the preceding provisions of this Act, is amended by striking and at the end of paragraph (3), by redesignating paragraph (4) as paragraph (5), and by inserting after paragraph (3) the following new paragraph:(4)any individual who was incarcerated on the date of the enactment of the American Rescue Plan Act of 2021, and.(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 9601 of the American Rescue Plan Act of 2021.8.Requiring a Social Security Number to receive COBRA continuation coverage(a)In generalSection 9501(a)(3) of the American Rescue Plan Act of 2021 (Public Law 117–2) is amended—(1)in subparagraph (A), by striking at the end and;(2)in subparagraph (B), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new subparagraph:(C)has been issued a social security number (as defined in section 24(h)(7) of the Internal Revenue Code of 1986) by the Social Security Administration..(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of section 9501 of the American Rescue Plan Act of 2021.9.Rescissions of American Rescue Plan Act of 2021 fundsOf the funds appropriated by the American Rescue Plan Act of 2021 (Public Law 117–2), all unobligated funds available under the following provisions of such Act are hereby rescinded:(1)Section 2021 (relating to the National Endowment for the Arts).(2)Section 2022 (relating to the National Endowment for the Humanities).(3)Section 4001 (relating to the Emergency Federal Employee Leave Fund).